internal_revenue_service number release date index number --------------------------- --------------------- ------------------------------ --------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc pa plr-103891-11 date date legend company -------------------------- pbm pharmacy benefit management business pharmacies unrelated pharmacies in pbm’s pharmacy network_plan sponsors entities facilitating the provision of health care benefits to members of the health plan plan participants members covered under a plan sponsor’s health care plan dear --------------------------- this letter is in reply to your request for a ruling that company’s pharmacy benefit management business pbm is not subject_to the information reporting requirements for payments made in settlement of third party network transactions as defined in sec_6050w of the internal_revenue_code code and the regulations thereunder facts company’s pbm gives plan sponsors access to a network of pharmacies access to a network of pharmacies allows plan sponsors to provide participants in their health plan plan participants with prescription drug benefits generally company’s pbm provides the plan participants access to prescription drugs dispensed by the pharmacies in the pbm’s network the arrangement involves three plr-103891-11 contractual agreements an agreement between the plan_sponsor and the plan participant to provide the plan participant prescription drug benefits which may be part of a broader health care plan an agreement between the plan_sponsor and the pbm and an agreement between the pbm and pharmacies of principal relevance to our analysis under sec_6050w are agreements and agreement is an agreement between plan sponsors and the pbm that allows the plan sponsors to have access to the pbm’s network of pharmacies plan sponsors obtain access to the network of pharmacies by paying premiums or other fees to the pbm the plan participants covered under the plan sponsor’s prescription drug benefits plan or health care plan are then entitled to access any of the pharmacies within pbm’s network to fill prescriptions agreement is an agreement between the pbm and pharmacies providing for the terms under which such pharmacies will participate in pbm’s network specifically the pbm negotiates the prices which the pbm will pay to pharmacies for filling prescriptions for drugs covered by the health or prescription benefit plan maintained by the plan_sponsor the negotiated rates are independent from the premiums or fees the pbm collects from plan sponsors a typical scenario involving a plan participant pbm and pharmacies would be as follows plan participant fills a prescription at one of the pharmacies demonstrating his or her affiliation with the plan and making any agreed upon co-payment the pharmacy sends membership and prescription data to the pbm the pbm validates the plan participant’s eligibility the amount of the plan participant’s independent co-payment to the pharmacy and the pre-negotiated amount the pbm will remit to the pharmacy for filling the prescription the plan participant pays the co-pay to the pharmacy and the pbm pays the pre-negotiated amount to the pharmacy the pbm is not contractually obligated to make payments that transfer funds from the plan_sponsor to the pharmacies instead the pbm is contractually obligated to make payments according to its agreement with the pharmacies there is no transfer of premiums or fees from a plan_sponsor to the pharmacy via the pbm additionally the pbm does not guarantee any part of the co-pay a plan participant may need to pay to a pharmacy in accordance with their prescription or health benefit plan law and analysis sec_6050w of the code requires a third_party_settlement_organization tpso to file information returns for each calendar_year with respect to payments made in settlement of third party network transactions the regulations define a tpso as the central organization that has the contractual obligation to make payments to the participating payees of third party network plr-103891-11 transactions sec_1_6050w-1 a central organization is a tpso if it provides a third_party_payment_network that allows purchasers to transfer funds to providers of goods and services a third_party_payment_network is provided for when there is an arrangement that i establishes accounts with the central organization by a substantial number of providers of goods and services ii who are unrelated to the central organization iii who have agreed to settle transactions with purchasers according to the terms of the agreements iv provides standards and mechanisms for settling the transactions and v guarantees payment to the providers of goods and services in settlement of transactions with purchasers sec_1_6050w-1 the regulations under sec_6050w provide certain examples implementing the rules for qualifying as a tpso particularly relevant here example describes the general structure of a health care network the health care network is operated by a health carrier that i collects premiums from covered members pursuant to a contractual agreement between the covered_member and the health carrier to allow the covered members access to the health care network and ii pays health care providers pursuant to a separate contractual agreement between the health care provider and the health carrier to compensate the health care providers for services rendered to covered members the example concludes that the health carrier is not a tpso operating a third_party_payment_network that enables purchasers to transfer funds to providers of goods and services notice_2011_78 further clarifies the application of sec_6050w in the health benefits area that notice states that insurance_companies and their affiliates who administer self-insured arrangements on a cost-plus basis or under an administrative services only plan or an administrative services contract are not within the ambit of sec_6050w i r s notice_2011_78 to be published on date in i r b the pbm is not a third_party_settlement_organization because it does not enable purchasers the plan participant to transfer funds to providers of goods and services the pharmacies the agreement between the pbm and the plan_sponsor provides access to a network of pharmacies that can be used by plan participants this agreement does not transfer premiums or fees from the particular plan_sponsor to the particular pharmacy there is no direct correlation between premiums or fees paid and the payment made to a pharmacy this is similar to the healthcare network scenario healthcare networks were exempted from the scope of sec_6050w because there was no direct payment for the purchase of goods or services instead the premiums were paid for the distribution of benefits at a later time the fact that pbm is positioned between an insurance_company and the provider-pharmacies is legally insufficient to bring this distribution of benefits within the scope of sec_6050w as a result pbm’s primary function is not the facilitation of the transfer of funds from a purchaser to a provider of goods or services plr-103891-11 conclusion based exclusively on the information provided and the representations made we have determined that company’s pbm does not have a reporting obligation under sec_6050w this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely ------------------------------- ---------------------------------------------------------------------------------------------- procedure administration
